The trial judge could file his ruling after he had entered his finding. Willard v. Greenwood, 228 Mass. 549. Cameron v. Buckley, 299 Mass. 432, 433-434. That he adopted the procedure of revoking his original finding and entering the same finding again at the time of his ruling upon the mislaid request is immaterial. He had power to adopt this method. Randall v. Peerless Motor Car Co. 212 Mass. 352, 388, 389. Waucantuck Mills v. Magee Carpet Co. 225 Mass. 31. Conway v. Kenney, 273 Mass. 19, 23. Jamnback v. Aamunkoitto Temperance Society, Inc. 273 Mass. 45, 50. Peterson v. Hopson, 306 Mass. 597, 599, and cases cited. Obviously, the judge’s intent was to indicate what law he had applied to the facts as found by him which entered into his ultimate finding for the plaintiff. Thus the defendant had the full benefit of his request for ruling and is in no way aggrieved.